Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 17/138,713 filed on 30 December 2020. The response filed 5 August 2022 amends claims 20, 23, 27, and 30, cancels claims 1-19, and presents arguments is hereby acknowledged. 	Claims 20-33 are presented for examination.

Response to Arguments
The response filed 5 August 2022 addresses the Drawing objections made on the 5 April 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant amended paragraph 0012 to recite “staging 121,” the reference character previously missing from FIG 1. These amendments are found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.
The response filed 5 August 2022 addresses the 35 USC 112 Rejections made on the 19 May 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Applicant argues that that requiring limitation is for designated portions, whereas the allowing imitation is for non-designated portions. Further, Applicant argues that requested data that contains markers is handled differently than the requested data that does not contain markers. These arguments are found persuasive. Therefore, all of the 35 USC 112 Rejections are hereby withdrawn.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "requiring the client device to request designated portions of the multimedia stream from the one or more servers, rather than the one or more peer devices" and "based at least in part on said identifying, estimating offload for the multimedia stream, the estimated offload reflecting an amount of data in the multimedia stream delivered to the client device from the peer devices relative to an amount of data in the multimedia stream delivered to the client device from the one or more servers," presented in all the independent claims and not found in the prior art references.

For instance, US PGPUB 2017/0237657 A1 to Rath et al discloses off-loading new content within a content delivery system. However, Rath fails to disclose "based at least in part on said identifying, estimating offload for the multimedia stream, the estimated offload reflecting an amount of data in the multimedia stream delivered to the client device from the peer devices relative to an amount of data in the multimedia stream delivered to the client device from the one or more servers." US PGPUB 2017/0034201 A1 to Zaw, in a similar field of endeavor, discloses designating content to be offloaded to the CDN for delivery. However, Zaw fails to disclose "based at least in part on said identifying, estimating offload for the multimedia stream, the estimated offload reflecting an amount of data in the multimedia stream delivered to the client device from the peer devices relative to an amount of data in the multimedia stream delivered to the client device from the one or more servers." US PGPUB 2015/0365491 A1 to Chan et al, in a similar field of endeavor, discloses offloading a particular content item. However, Chan fails to disclose "based at least in part on said identifying, estimating offload for the multimedia stream, the estimated offload reflecting an amount of data in the multimedia stream delivered to the client device from the peer devices relative to an amount of data in the multimedia stream delivered to the client device from the one or more servers."
US PGPUB 2020/0120452 A1 to Lohmar et al, in a similar field of endeavor, discloses a proxy server that offloads a specific content for broadcast. However, Lohmar fails to disclose "based at least in part on said identifying, estimating offload for the multimedia stream, the estimated offload reflecting an amount of data in the multimedia stream delivered to the client device from the peer devices relative to an amount of data in the multimedia stream delivered to the client device from the one or more servers."

The Rath/Zaw/Chan/Lohmar system fails to disclose "requiring the client device to request designated portions of the multimedia stream from the one or more servers, rather than the one or more peer devices" and "based at least in part on said identifying, estimating offload for the multimedia stream, the estimated offload reflecting an amount of data in the multimedia stream delivered to the client device from the peer devices relative to an amount of data in the multimedia stream delivered to the client device from the one or more servers."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 20 and 27 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459